Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 8, 2019

                                     No. 04-17-00673-CV

                    BITTERROOT HOLDINGS LLC (Cross-Appellee),
                                  Appellant

                                                v.

                        HB PROPERTIES I LLC (Cross-Appellant),
                                    Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-01352
                        Honorable David A. Canales, Judge Presiding

                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice (not participating)
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        The court has considered the Appellant’s Motion for Rehearing En Banc and the motion
is hereby DENIED.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court